            Case 2:17-cr-00079-JAD-NJK Document 77 Filed 12/16/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA, )
 4                                 )                CASE NO. 2:17:CR-00079-JAD-NJK
           Plaintiff,              )
 5                                 )                ORDER
                   v.              )
 6                                 )
     TYSON LAMAR JONES,            )
 7                                 )                              ECF No. 76
           Defendant.              )
 8   ______________________________)
 9          Pursuant to the Stipulation of the Parties, for good cause appearing, and the best interest of
10   justice being served:
11          IT IS HEREBY ORDERED THAT the revocation for supervised release hearing in the above
12   captioned matter currently scheduled for December 28, 2020 at 3:00 pm., be vacated and
13   continued to February 1, 2021, at 11:00 a.m.
14
15
                                                    _____________________________________________
16                                                  HONORABLE JENNIFER A. DORSEY
                                                    UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
